[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            JUNE 19, 2012
                             No. 11-16009
                         Non-Argument Calendar               JOHN LEY
                                                              CLERK
                       ________________________

                D.C. Docket No. 8:10-cr-00512-SCB-AEP-1

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

ROLANDO COCA ALVAREZ,

                                                         Defendant-Appellant.

                      ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (June 19, 2012)

Before TJOFLAT, HULL and MARTIN, Circuit Judges.

PER CURIAM:
      On the night of Friday, March 6, 2010, Rolando Coca Alvarez and another

individual cut a hole in the roof of the iGov Technologies warehouse in Tampa,

Florida, entered the warehouse, disarmed the alarm system, and, joined by several

accomplices, and removed from the warehouse approximately 3,000 computers,

scanners, and other pieces of electronic equipment, all belonging to the United

States Military. The next day, March 7, two tractor trailers loaded with the

equipment arrived at an abandoned warehouse in Miami. On April 1, 2010, law

enforcement recovered 1,911 pieces of the stolen equipment from the warehouse.

      On August 23, 2011, Alvarez pled guilty to theft of government property, in

violation of 18 U.S.C. § 641. At sentencing, the District Court adopted, without

objection, the Guidelines sentence range recommended by the presentence

investigation report—46 to 57 months’ imprisonment—and, rejecting Alvarez’s

request for a sentence at the low end of that range, sentenced Alvarez to prison for

57 months. He now appeals his sentence, arguing that it is procedurally and

substantively unreasonable. It is procedurally unreasonable, he contends, because

the District Court did not adequately explain its decision and, moreover, credited

a detective’s unsworn testimony over his allocution, which he gave in broken

English. It is substantively unreasonable because it is greater than necessary to

fulfill the purposes of the sentence.

                                         2
      Alvarez did not present his procedural objections to the District Court;

hence, we consider the objections only for plain error. United States v. Jones, 899

F.2d 1097, 1102-03 (11th Cir. 1990), overruled on other grounds sub. nom.

United States v. Morrill, 984 F.2d 1136 (11th Cir. 1993) (en banc). After

examining the transcript of the sentencing hearing, we find no error, much less

plain error, and therefore reject the argument that Alvarez’s sentence is

procedurally unreasonable. We turn, then, to the question of whether the sentence

at the high end of the Guidelines sentence range is substantively unreasonable.

      A sentence must be “sufficient, but not greater than necessary, to comply

with the purposes” of a sentence “set forth” in 18 U.S.C. § 3553(a)(2). 18 U.S.C.

§ 3553(a), Factors to be considered in imposing a sentence. These purposes

include the need “to reflect the seriousness of the offense, to promote respect for

the law, and to provide just punishment for the offense”; “to afford adequate

deterrence to criminal conduct”, and “to protect the public from further crimes of

the defendant.” 18 U.S.C. § 3553(a)(2)(A),(B), (C). Given the seriousness of

offense in this case, including the extensive planning and preparation needed to

carry it out and the boldness of its execution, the need of the sentence to provide

just punishment and to deter criminal activity, especially activity of the sort

Alvarez and his accomplices engaged in here, we would be hard put to hold that a

                                          3
prison term of 57 months is longer term than necessary to satisfy § 3553(a)(2)’s

sentencing purposes. In short, the sentence is substantively reasonable.

      AFFIRMED.




                                         4